Walton, J.
The sureties on a guardian's bond, given at the time of the appointment of the guardian, are not liable for money received for real estate sold by him under a special license. On obtaining such a license, the guardian is required to give a special bond, and the sureties on this special bond are the ones liable for money so obtained by the guardian. Consequently, in a suit on the original bond, if is competent for the sureties to show the source from which the funds remaining in the hands of the guardian, and not accounted for, ■were received. Wo think the evidence offered and rejected, should have been received. Williams v. Morton, 38 Maine, 47; Lyman v. Conkey, 1 Met. 317; Mattoon v. Cowing, 13 Gray, 387.

Exceptions sustained.

Peters, C. J., Virgin, Libbey, Haskell and White iioitpe, JJ. concurred.